UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7797



CHARLES ROBIN WOODS,

                                              Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; LOUIS RUZICKA,
Captain; LENNARD JOHNSON, Lieutenant; DELAN-
VIEL EVANS, Sergeant; BRUCE WASHINGTON, Ser-
geant; EDWARD TAMES, Sergeant; BRIAN JOHNSON,
Sergeant; CURTIS L. MCMILLION, Officer; R.
JOHNSON, Officer; ANDRE BROWN, Officer; OFFI-
CER WILLIAMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-336-CCB)


Submitted:   October 20, 1998          Decided:     November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Robin Woods, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Robin Woods appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Woods v. Corcoran, No. CA-97-336-CCB (D. Md. Nov.

26, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2